Mr. Justice Leech delivered the opinion of the court: This is a claim.filed by Will Mullins of the Town of Shabbona, County of DeKalb, Illinois, representing that he is engaged in farming and that on March 14, 1928, was the owner of two thoroughbred cows, which were on the farm operated by him in said Shabbona Township; that said cows were tested for tuberculosis by the State veterinary and that they reacted and were appraised at $200.00 per head. Claimant further alleges that on or about the 14th day of March, 1928, he shipped said cows to Stafford Brothers Commission Merchants at Chicago, Illinois, through the Lee Livestock Shipping Association and that said cows were sold by Stafford Brothers to D. Levy on March 15, 1928, at 9]/2c per pound, or $99.75 and $99.90 respectively.. Attached to the claimant’s declaration is an affidavit from Emery Johnson, setting forth that he is a resident of DeKalb County and that on March 14, 1928, the manager of the Lee Livestock Shipping. Association and that while acting in such capacity he shipped two cows to Stafford Brothers Commission Merchants of Chicago, Illinois, and that on March 15th, 1928, said cows were sold to D. Levy; that the affiant E. A. Johnson personally investigated this claim and knows of his own knowledge that these facts are true and correct. We, therefore, award the claimant the sum of $133.60.